Citation Nr: 9906880	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  95-37 162 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right 
shoulder as a result of hospital care rendered by the 
Department of Veterans Affairs in September 1993.  


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from October 1943 to August 
1944.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Saint Louis, Missouri. 

In September 1998, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he suffered a rotator cuff tear 
during a period of hospitalization at a VA facility in 
September 1993.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not presented 
evidence of a well-grounded claim for compensation benefits 
under 38 U.S.C.A. § 1151 (West 1991).


FINDING OF FACT

There is no competent evidence of a nexus between a right 
shoulder rotator cuff tear and treatment provided through a 
VA facility.


CONCLUSION OF LAW

The veteran has not presented evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for compensation benefits based on treatment provided by the 
VA is well-grounded.  38 U.S.C.A. § 1151 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Where a veteran suffers an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation, awarded under laws administered by the VA, or 
as a result having submitted to an examination under any such 
law, and not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability compensation or death compensation or dependency 
and indemnity compensation shall be awarded in the same 
manner as if such disability, aggravation or death were 
service-connected.  See 38 U.S.C.A. § 1151 (West 1991).  

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  While the claim need not be conclusive, it must 
be accompanied by supporting evidence; a mere allegation is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the claimant in developing the 
facts pertinent to the claim, and the claim must fail.  
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

The veteran contends in support of his claim for compensation 
that he sustained a right shoulder rotator cuff tear while 
hospitalized in a VA facility in September 1993.  Treatment 
records, including a report of hospitalization from September 
8, 1993 to September 28, 1993 reflect a diagnoses that month 
of a right rotator cuff tear.  There is no competent medical 
evidence, however, linking that diagnosis to an injury 
sustained during a period of hospitalization at a VA facility 
or otherwise incurred as a result of treatment received 
through a VA facility.  In this respect, the Board observes 
that the veteran articulated complaints of right shoulder 
pain at the time of his admission on September 8, 1993, at 
which time a right rotator cuff injury was considered.  On 
September 10, 1993 the veteran complained of a sudden onset 
of right shoulder pain a week earlier while reaching for a 
towel.  The physician at the time recommended a right 
shoulder arthrogram to rule out a rotator cuff tear.  Both 
entries suggest that a right rotator cuff tear was sustained 
prior to the veteran's hospitalization in September 1993, and 
there is no other competent medical evidence otherwise 
suggesting that the veteran's right rotator cuff tear was 
related to treatment through or hospitalization at a VA 
facility.  Without such evidence, the veteran's claim under 
38 U.S.C.A. § 1151 is not well grounded.  See generally Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table); see also Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   


ORDER

Disability compensation for a right shoulder rotator cuff 
tear under 38 U.S.C.A. § 1151 is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 3 -


